Exhibit 1.01 Embraer S.A. Conflict Minerals Report For The Year Ended December 31, 2015 We have made statements in this conflict minerals report that may constitute forward-looking statements about our plans to take additional actions or to implement additional policies or procedures with respect to our due diligence efforts to determine the origin of conflict minerals included in our products. We undertake no obligation to publically update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. Our reporting obligations under the conflict minerals rules may change in the future and our ability to implement certain processes or obtain information from our suppliers may differ materially from those anticipated or implied in this report. Introduction This report for the year ended December 31, 2015 is presented to comply with Rule 13p-1 under the Securities Exchange Act of 1934, as amended (the “Rule”). The Rule was adopted by the U.S. Securities and Exchange Commission (“SEC”) to implement reporting and disclosure requirements related to conflict minerals (“CM”) as directed by the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010. The Rule imposes certain reporting obligations on SEC registrants that manufacture or contract to manufacture products containing conflict minerals necessary to the functionality or production of their products. CM includes cassiterite, columbite-tantalite, wolframite, gold, and their derivatives, which are currently limited to tin, tantalum, tungsten and gold. These requirements apply to registrants regardless of the geographic origin of the conflict minerals and whether or not they fund armed conflict. Company Overview This report has been prepared by the management of Embraer S.A. (the “Company,” “Embraer,” “we,” “us,” or “our”). Embraer is a publicly-held company incorporated under the laws of the Federative Republic of Brazil with headquarters in São José dos Campos, State of São Paulo, Brazil. The corporate purpose of the Company is: 1. The development, production and sale of jet and turboprop aircraft for civil and defense aviation, aircraft for agricultural use, structural components, mechanical and hydraulic systems, aviation services and technical activities related to the production and maintenance of aerospace material; 2. The design, construction and sale of equipment, materials, systems, software, accessories and components to the defense, security and energy industries and the promotion or performance of technical activities related to production and maintenance of aerospace material. 3. The performance of other technological, industrial, commercial and service activities related to the defense, security and energy industries; and 4. Contribution to the development of technical professionals necessary to the aerospace industry. Product Description: 1. Commercial Jets: ERJ 135, ERJ 140, ERJ 145, E170, E175, E190, E195, E175-E2, E190-E2, and E195-E2. 2. Executive Jets: Phenom 100, Phenom 300, Legacy 450, Legacy 500, Legacy 600, Legacy 650, and Lineage 1000. 3. Defense and Security Aircraft and Products: Super Tucano, KC-390, ISR Family of Aircraft (based on 145 Platform), Military Transport and Transport of Authorities (based on the Executive Jets and 170/190 Platforms), AMX, F-5BR, Radars, Command and Control Products, and Satellites. 4. Structural parts, mechanical parts, hydraulic systems, and production of agricultural crop-spraying aircraft. Part 1 - Reasonable Country of Origin Inquiry (“RCOI”) We surveyed all of our active suppliers in 2015, except for (i) service providers, other suppliers who do not manufacture products, and (ii) certain suppliers of products which, during previous surveys, were confirmed to manufacture products that do not use CM, such as leather suppliers. We included in our survey suppliers of products who were previously confirmed to manufacture products that do not use CM but which products may, by nature, include CM in the future, such as electronic components suppliers. The primary goals of the annual survey process are to confirm the usage of CM and determine whether such CM originated in the Democratic Republic of the Congo or any adjoining country (“Covered Countries”). For 2015 we again followed an Aerospace Industries Association (“AIA”) standard methodology to survey our supply chain. We used the Electronics Industry Citizenship Coalition - Global e-Sustainability Initiative (“EICC/GeSI”) Conflict Minerals Reporting Template and defined this tool as the RCOI vehicle for our supply chain to report on the use and the origin of CM in the products they provide to Embraer. We provided suppliers with links to the appropriate area of the EICC website to download the most recent version of the reporting template and also to the instructional video on the website showing how to complete the survey template. We continue to maintain a RCOI supplier survey response mechanism with dedicated email addresses to accept completed survey responses and to answer any CM survey questions. Additionally, we have personnel from our CM team designated to answer questions from suppliers about CM and the Rule. We managed and tracked RCOI supplier responses by setting up a protocol for addressing suppliers that do not respond or do not know yet if they use CM, as well as, for those suppliers that indicate they do use CM. We also distributed follow-on response letters for any suppliers that did not respond to our RCOI survey or provided incomplete responses. For all new and renewed contracts and purchase orders after the release of the Rule, we have added clauses for supplier CM control that obligate our suppliers to support our RCOI and CM compliance efforts. We maintain an archive of all RCOI survey documentation, categorized by calendar year, and plan to retain the information for a period of five years. Based on our good faith RCOI efforts in 2015, we had reason to believe that our CM may have originated in the Covered Countries and reason to believe that such CM may not be from recycled or scrap sources. For this reason, we conducted due diligence and carried out measures to trace CM throughout our supply chain. Part 2 - Embraer Due Diligence Embraer is committed to working with our global supply chain in order to comply with the Rule. Design of Due Diligence We maintain a conflict minerals compliance framework that is designed to follow the nationally recognized framework established by the Organization for Economic Cooperation and Development (“OECD”) Due Diligence Guidance for Responsible Supply Chains of Minerals from Conflict-Affected and High Risk Areas (“OECD Guidance”), and the related supplements for gold, tin, tantalum and tungsten. Our company is fully engaged in supporting that guidance. Due Diligence Measures Performed Sections 2.1 through 2.5 of Part 2 of this report explain in greater detail our due diligence process. 2.1 Management System We have taken several steps to comply with the Rule, including the following: We have a cross-functional and cross-departmental team to manage the CM program and to report results to Company management and leadership on a regular basis. We maintain a CM policy and procedure that describes the process for conducting conflict minerals compliance for the Company and defines the roles and responsibilities of our personnel intended to ensure standardization and adherence with the requirements of the Rule. We continue a CM supply chain control process in order educate our suppliers about CM and the Rule and then track the usage and origin of CM throughout our supply chain (See RCOI section). We publish a CM summary document that explains the meaning of CM, describes the Company’s views regarding CM, and provides helpful links to additional information regarding CM. This document is publicly available on our website. We are continuing our supply chain grievance mechanisms, which includes coverage for CM. 2.2 Identify and Assess Risks Due to the size of the Company, the complexity of our deliverable products, the intricacy of the products our supply chain produces, plus the depth, breadth, and constant evolution of our supply chain, it is difficult to identify actors upstream from our direct suppliers. In no instance does Embraer purchase materials directly from any smelter, refiner or mine. Most of our suppliers are several purchasing layers away from smelters, refiners or mines. We therefore rely on our supply chain to provide us information about the source of CM contained in the components supplied to us. Because of the complexity of our supply chain, we participate in industry-wide initiatives, including as members of the following industry organizations: Aerospace Industries Association (“AIA”) and their Conflict Minerals Working Group, the International Aerospace Environmental Group, and the EICC/GeSI Conflict Free Sourcing Initiative (“CFSI”). The primary purpose of these memberships is to learn about common and industry-wide best practices for CM and other regulatory management. Red flags are defined in the OECD Guidance as a risk identification system to trigger the due diligence standards and processes defined in the OECD Guidance.
